Mr. Yan Rensselaer
opened his remarks by observing, that; participating most sincerely in the. general grief produced by the untimely and lamented death of Mr. Henry, he might be permitted, without presumption, to add his tribute of respect to the memory of the deceased. That the bar had convened to express their regret for the death of no ordinary man, but to deplore with a whole community, the sudden and unexpected departure of excellence of a high order, whose loss would be felt as a public as well *826as private calamity. That Mr. Y. R. had well known Mr. Henry'; he might say intimately. Mr. H. had taught him the rudiments of the law, and, with several who were present, Mr. V. R. had for three years pursued the study of it under his superintendence, and under his roof. Mr. V. R took a melancholy pleasure in declaring, that whatever of standing they had attained at the bar, might be' chiefly ascribed to the uniform example he had set them of untiring industry, close and accurate investigation, and the most unbending integrity. That notwithstanding Mr. H.’s high reputation as a counsellor and advocate, his devotion to even the drudgery of the profession was- proverbial; and until within a few.years, during which he had withdrawn himself from the more active pursuits of the law, no man had accomplished more of hard labor in the practice than he had. No cause in his hands ever suffered through want of attention, and no man surpassed him in the zeal and assiduity with which he advocated the interests of his client, to the very end of a cause.
For some time^ Mr Henry had filled the highly responsible office of state comptroller with his usual ability; but mediocrity *of fortune and a rapidly increasing family, had «induced him at an early period of his life, to abandon political life altogether, and to devote exclusively the energies of his mind to his professional pursuits. His success correspondéd with the ardor of his pursuit, and for a long period his professional career was marked with a reputation and success rarely equalled, and perhaps never surpassed. Nature had gifted him with a iobust and muscular frame, and a mind at once clear, comprehensive, and energetic,'which he had carefully cultivated from early life, and stored with an exhaustless fund of professional and general knowledge; he had drunk deep of the Pierian spring, and as a scientific and well read lawyer, he had ranked with the first who had ever appeared at the bar of this or any other state. He was- the cotemporary and competitor of the deeply lamented John Wells and Thomas Addis Emmet; and it was no disparagement to the memory of these great men to say, that he yielded to neither in the *827profundity of his knowledge, the force and energy of his intellect, and the persuasion of his eloquence.
In his intercourse with the world, Mr. Henry had been in all respects the finished gentleman; and in his moments of greatest excitement, for, like other men, he had those moments, he never failed to sustain that character. In his disposition he was frank, friendly and sociable, and with his friends a most engaging and agreeable companion. In his family, he was most exemplary, and all that a fond and affectionate parent could be. No wonder, then, that the unexpected death of such a man should electrify a whole community, and should be deplored, most deeply deplored; it would be a matter of surprise if it were not so. Indifference and apathy at such an event would mark with a foul blot the moral sense and feeling of any community. To his bereaved family, his death was truly irreparable ; in the apparent enjoyment of full health, and with the prospect of many years of domestic happiness in the bosom of an interesting and growing family, he has been suddenly snatched from their embraces, and transferred, as was hoped and believed, to a brighter and a happier world.
But *yesterday, in that very chamber, he had been in possession of all his bodily and mental powers, ready to rómpete with the ablest, in the glorious struggle for intellectual superiority ; he was now a clod of the valley, and was soon to become the tenant of the cold and cheerless grave ! What a commentary on the value, of human pursuits and human objects ! What a lesson to his survivors, on the frail tenure of earthly existence, "and the baseless structure of all earthly hopes and earthly greatness!
That most sincerely did the meeting sympathise with the mourning relatives of the deceased. Their grief could now admit of little consolation—time alone could assuage it—a resigned submission to the inscrutable but unerring decrees of an overruling Providence, could alone mitigate its poignancy ; their parent and friend had descended to the tomb, at the zenith of his usefulness, and in the full meridian of his talents, leaving to them, as a rich inheritance, a name *828without a stain, and a, character of superior knowledge as a lawyer, and exalted worth as a man.
To cherish and revere the memory of his virtues, would now become their melancholy y et pleasing duty. To follow in his footsteps and pursue the career of honorable ambition he had traced out by his example, would be the study of his professional brethren, as the richest tribute they could offer to the memory of the honored dead.